Although we currently live in a world of unrest and insecurity that is being scourged by an unprecedented global economic crisis, the Republic of Equatorial Guinea is participating rather optimistically in the political and diplomatic open debates on the items on the agenda of the General Assembly at its seventy-second session. We believe that the topics selected for debate encapsulate the concern of every nation to achieve the objectives that were proposed in San Francisco in 1945, so that we can achieve a world of peace, well-being and security for humankind.
We wish to congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. We believe that his wealth of political and diplomatic experience, that of his Government and the experience of the other members of the Bureau will help to guide our fruitful discussions to build a better world.
We also hope that the work of this session will continue on from the previous session’s endeavours, during which, under the guidance of His Excellency Mr. Peter Thomson, the United Nations made a correct assessment of the current state of global affairs. That further fuels our optimism that we can arrive at definitive and sustainable solutions for the complex problems affecting our planet. In that joint endeavour, the work of the Secretary-General, His Excellency Mr. António Guterres, has been highly praiseworthy, which is evident from the selection of issues before us.
It should be recalled once again that Chapter I of the Charter of the United Nations enshrines the intent of its Member States to build a world of peace and well-being for humanity by encouraging friendly relations and mutual respect for the independence and sovereignty of every nation. No Member State should consider itself exempt from that duty. We believe that all the Governments of the world, if one is politically honest, are working for the welfare of their nations, which is why every country designs programmes to promote human rights, the democratization of society and socioeconomic development, thus ensuring the well-being of their populations.
However, despite our optimism in this debate, we express our deep concern about the numerous armed conflicts and the sociopolitical instability that are ruining the socioeconomic structure of States, precisely because of interventions in the internal affairs of other States, which is specifically condemned by the Charter of the United Nations.
The Republic of Equatorial Guinea is greatly concerned, because major wars that have destroyed entire nations have had Member States as powerful participating actors. Such States believe that armed force is the only way to bring about peace and resolve conflicts, while forgetting that war can never do that. Rather, it compounds and perpetuates conflicts, leading to disorder, destruction, desolation and ruin. Military force should never be the recourse used by the United Nations to ensure international peace and security. The Assembly must remember that international peace and security can be ensured only when every country enjoys internal peace and each country’s fundamental and inalienable rights are respected.
The Republic of Equatorial Guinea is fully aware of and grateful for the support and confidence of almost all Member States regarding its candidacy as a non-permanent member of the Security Council. We wish to convey here our total rejection of the use of force as the only recourse available to the United Nations.
We are party to the Treaty on the Non-Proliferation of Nuclear Weapons. We condemn not only the use and manufacture of such weapons in conflicts between States, but also their possession and distribution. We believe that the terms of that Treaty are still insufficient — they should include the destruction of nuclear weapons, wherever they may be. Their possession by some States makes other States believe they have the right to possess them as well.
As a member of the Security Council, the Republic of Equatorial Guinea will cooperate with all States to ensure peace in the world, which should mean ensuring peace in each country and protecting its political, economic, social and cultural rights.
There is also a great deal of uncertainty about the fact that, despite the commendable initiatives in the 1990s to combat malnutrition, hunger, climate change and others, and despite the High-level Plenary Meeting of the General Assembly on the Millennium Development Goals held in 2010, after more than 20 years not much progress has been seen in those areas. On the contrary, there has been an increase in the number of people in the world who go hungry; the environment continues to deteriorate, causing major disasters such as floods, earthquakes, hurricanes, tsunamis and the deaths of thousands of human beings and the destruction of the infrastructure needed for human existence. The United Nations is still very far from achieving the established goals for the well-being of humankind.
We take this opportunity to express the condolences and solidarity of the people and the Government of Equatorial Guinea to the nations suffering from disasters: Mexico, the United States, the countries of the Caribbean and Sierra Leone, in Africa.
At the same time that we see those factors, we are also witnessing international terrorism, extremism, xenophobia, human trafficking, emigration, piracy, the phenomenon of mercenaries, major epidemics, transborder crimes and an acute economic crisis that is currently affecting the entire world. All of those phenomena make it necessary to achieve greater awareness among nations of the need to establish more direct cooperation among States and for all nations to undertake united, dynamic and coordinated action.
No matter how powerful a country may be, such events mean that we must all pay attention, because no State is exempt from the responsibilities resulting from the overbearing actions taken by some States against others. We must therefore focus more on bringing about peace in the world and ensuring a healthy environment, eliminating nuclear weapons and combating terrorism and piracy, which affect all countries. No country should act as a policeman who imposes on others the principles of good governance, to which we all have committed ourselves anyway.
We want a world with a spirit that is equally participatory and egalitarian for women and men, and for nations large and small. We want a reform of the Security Council that enables the equitable participation of all continents and guarantees the rights of all nations. We want cooperation based on fairness. We want respect for the cultural principles and values that ensure the existence of every nation throughout the ages. The premise here is that, in the absence of wars and the adverse phenomena we have mentioned, the world could move towards sustainable development, the achievement of the 2030 Agenda and Agenda 2063 of the African Union.
The Republic of Equatorial Guinea has taken a giant step forward in its development, such that expectations for its economic emergence have been estimated to occur by 2020. Unfortunately, however, its strategy has had to be considerably modified because of the current economic crisis. That is what is currently being experienced in our country with regard to peace and development.
The threats to peace and stability that we have seen over recent years have been provoked from the outside, with attempts to occupy the country and acts of piracy and terrorism that have been aimed at destabilizing the peaceful and democratic system of the existing Government. They are attempts to disturb the peace and create riots for the benefit of fortune-hunting adventurers. That has resulted in unjust and gratuitous accusations against the leaders of our country and others in the subregion, disparaging the legitimacy of our national sovereignty, and even ignoring the decisions of international justice. All of that has been part of an attempt to confuse international public opinion about the reality of the progress achieved by Equatorial Guinea in order to justify, as always, an intention to impose so-called humanitarian intervention in our country.
In conclusion, we appeal for greater global consensus to fight the phenomena impeding the progress and well-being of humankind. A more inclusive and participatory consensus on the strategies of action of the United Nations and other international economic organizations is needed. The United Nations must lead us forward with the idea of a globalized world engaged in united action that does not condemn or punish, but rather helps the most needy to overcome the challenges of development.